Citation Nr: 1131680	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for degenerative joint disease (DJD/arthritis) of multiple joints (exclusive of the shoulders).

3.  Entitlement to service connection for benign prostate hypertrophy.

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II (diabetes).

5.  Entitlement to service connection for a neurological disorder of the upper extremities, including as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued that was by the Regional Office (RO) in Roanoke, Virginia.  

It is noted that while in this appeal the Veteran seeks service connection for arthritis of all of his joints, the Veteran was previously granted service connection for arthritis of the shoulders, hence this issue will be addressed with respect to joints other than the shoulders.  Traumatic arthritis of the shoulders was noted in the service treatment records and he is rated under the traumatic arthritis code for each shoulder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Sleep apnea was not shown to have onset during, or to have been caused or made worse by, the Veteran's military service.

2.  Degenerative joint disease of multiple joints (exclusive of the shoulders) was not shown to have onset during, or to have been caused or made worse by, the Veteran's military service.  It was first shown years post-service.

3.  Benign prostate hypertrophy was not shown to have onset during, or to have been caused or made worse by, the Veteran's military service.

4.  Hypertension was not shown to have onset during service or to have been caused or made worse by the Veteran's military service or by a service connected disability, including diabetes.  It was first shown years post-service.

5.  A neurological disorder of the upper extremities was not shown to have onset during service or to have been caused or made worse by the Veteran's military service or by a service connected disability, including diabetes.  It was first shown years post-service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Degenerative joint disease was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Benign prostate hypertrophy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Hypertension was not incurred in or aggravated by service or a service connected disability, nor may it be presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  A neurological disorder of the upper extremities was not incurred in or aggravated by service or a service connected disability, nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 2007 that explained the parameter of VA's duty to assist him with the development of evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide a claimant with the above notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and Tricare treatment records from the Portsmouth Naval Hospital.  The Veteran was afforded 2 VA examinations with respect to his diabetes and claimed complications of diabetes.

The Veteran was not afforded a VA examination with respect to his claims for service connection for sleep apnea, DJD of multiple joints (exclusive of the shoulders), and benign prostate hypertrophy.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that any of these disorders may be associated with his military service or with a service connected disability

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA.

 Service connection

The Veteran alleges that he has sleep apnea, DJD of multiple joints, and benign prostate hypertrophy as a result of his military service.  He contends that he also has hypertension and a neurological disorder of the upper extremities either due to his service or, alternatively, due to his service connected diabetes. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, hypertension, and an organic disease of the nervous system, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is aggravated by a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Sleep apnea

The Veteran did not make any specific contentions as to how his sleep apnea is related to his military service.

Service treatment records are negative for a diagnosis of sleep apnea.  Also, there is no documentation of symptoms such as excessive daytime sleepiness in the Veteran's service treatment records.

Post-service treatment records reflect that the Veteran began complaining that he was very tired during the day time in 2002.  He reported elbow pain woke him at night and then he had trouble getting to sleep.  He was definitively diagnosed with sleep apnea after a sleep study in 2006.  He was issued a continuous airway pressure (CPAP) machine to help with his breathing at night.  This occurred more than 20 years after the Veteran's service.  There is no medical opinion or other evidence that suggests a link between the Veteran's sleep apnea and his service. 

While the evidence shows that the Veteran is currently diagnosed with sleep apnea, there is no evidence that sleep apnea was present during service or that anything that occurred during the Veteran's service caused his sleep apnea.  Absent some connection between the Veteran's sleep apnea and his military service, there is no basis to award service connection for sleep apnea and this claim is denied.

	B.  DJD of multiple joints (exclusive of the shoulders).

The Veteran did not make any specific contentions about why he thinks that his DJD of multiple joints is due to his military service.  It is noted that some traumatic arthritis of the shoulders was noted in service and the Veteran has been granted service connection and rated for this; hence this claim deals only with the Veteran's other joints.

The Veteran's service treatment records do not show any diagnosis of, or treatment for, arthritis of any joint other than the shoulders.  He was seen on several isolated occasions for low back pain, without any chronic pathology being noted.  At his retirement examination in May 1978 the Veteran reported that he occasionally had painful joints and that his right ankle hurt when adducted.  However, he was not diagnosed with DJD or any other joint problem at that time and all of his body systems were found to be normal.  There is no record of any additional joint problems until around 1994, when degenerative changes of the cervical spine were noted on x-ray after the Veteran complained of neck pain.  

A May 1996 radiological study showed that the Veteran's knees, ankles, shoulders, right foot, and right elbow were normal.  The Veteran had plantar and dorsal heel spurs bilaterally.  VA treatment records from 2002 noted that the Veteran had degenerative joint disease.  X-rays that were done at a military facility in January 2003 and November 2005 showed minimal degenerative changes of the lumbar spine.  An x-ray that was performed in March 2007 showed mild degenerative changes of the hips.  A December 2007 x-ray found osteoarthritic changes at the right ankle and the hind foot.

While the evidence shows that the Veteran currently has arthritis of various joints other than his shoulders, the evidence does not show that this is related to service.  While the Veteran complained of occasional joint pains at his separation examination in May 1978, there is no evidence that this was due to arthritis.  The Veteran does not claim that he continuously had symptoms of joint pain since May 1978 in areas other than his shoulders.  He did not indicate on his claim, notice of disagreement, substantive appeal, or elsewhere when his arthritis allegedly onset or how it was ostensibly related to his service.  The evidence shows that arthritis in the Veteran's neck was found in 1994, approximately 15 years after his service.  Arthritis of other joints was found even later, between 2003 and 2007, which is approximately 25 years after his service.  Furthermore, a 1996 study of several of the Veteran's joints showed normal joints.  There is no medical opinion or other evidence suggesting a link between the Veteran's arthritis and his military service. 

Insofar as there is no evidence of arthritis of multiple joints, other than the shoulders, that is due to military service or which onset within a year of military service, service connection for arthritis of multiple joints is denied.  

	C.  Benign prostate hypertrophy

The Veteran did not make any specific contentions as to why he thinks his benign prostate hypertrophy is related to his military service.  

The Veteran's service treatment records do not show any diagnosis of, or treatment for, benign prostate hypertrophy.  The first evidence of a diagnosis of benign prostate hypertrophy that is in the claims file is in 2001, which is more than 20 years after the Veteran's service.  There are no medical opinions or other evidence in the claims file that suggests that there is a link between the Veteran's benign prostate hypertrophy and his service.

While the Veteran has benign prostate hypertrophy, no connection to service is shown; therefore, service connection for this disorder is denied. 

	D.  Hypertension

The Veteran contends that he has hypertension as a result of his service connected diabetes.

The Veteran's service treatment records do not show any complaints of, or treatment for, hypertension.  The Veteran's blood pressure at the time of his retirement examination in May 1978 was 102/72, which is normal. 

Treatment records from the Portsmouth Naval Medical Center show that the Veteran was first diagnosed with diabetes in July 2003; prior to that the Veteran had impaired glucose tolerance since early 2002.  It is unclear when the Veteran was first diagnosed with hypertension, but he was noted to have suboptimal control of his hypertension at the July 2003 medical appointment at which he was diagnosed with diabetes.

The Veteran was first examined with respect to his diabetes in October 2007.  While that examiner opined that the Veteran's hypertension was essential and not a complication of diabetes, noting in one place on the report of examination that not enough time had elapsed between the initial diagnosis of diabetes for it to cause any complications, review of the history that was provided by the Veteran at that time dated the onset of the Veteran's diabetes to 2007, when this disability actually onset in 2003.  However, a second VA examination of the Veteran's diabetes took place in July 2010.  At that time, the examiner noted that the Veteran's diabetes onset in 2002 (which is actually when he was found to have impaired glucose tolerance).  The Veteran reported that he had hypertension for 20 years.  The examiner noted that the Veteran did not have a secondary complication to diabetes of hypertension, and the Veteran did not have any other non-diabetic condition that was caused or made worse by his diabetes.  

Insofar as the evidence of record, including the medical opinions of record, does not associate the Veteran's hypertension with his diabetes, there is no basis for secondary service connection for this disability.  Furthermore, there is no evidence that this disorder onset in service or within a year of the Veteran's service.  Therefore, service connection for hypertension is denied.

	E.  Neurological disorder of the upper extremities

The Veteran contends that he has a neurological problem with his upper extremities that was caused by his service or his service connected diabetes.

The Veteran's service treatment records do not show any diagnosis of, or treatment for, any neurological disorder of the upper extremities.  The Veteran's neurological system was marked "normal" at his retirement examination in May 1978.  

The Veteran was diagnosed with impaired glucose tolerance in 2002 and with diabetes in July 2003.  

In September 2002 the Veteran reported that he had pain in both elbows for the past 3 to 4 months.  He did not report any paraesthesias but he had occasional weakness of the hands that was worse on the left than on the right.  Electrodiagnostic testing revealed evidence of right cubital tunnel syndrome.  The Veteran had moderate carpal tunnel syndrome involving both branches of median nerves.  There was also evidence of sensory neuropathy involving both upper extremities.  

The Veteran was afforded a VA examination that addressed the Veteran's diabetes and claimed peripheral neuropathy in July 2010.  At that time, while the Veteran reported symptoms pertaining to his lower extremities, such as a burning sensation in the toes, he did not identify any symptoms with respect to his upper extremities.  A neurological examination of the upper extremities showed motor function within normal limits.  Sensory exam to pinprick, touch, position, vibration, and temperature was equally bilaterally intact.  The right and left extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The examiner did not diagnose a neurological problem involving the upper extremities, although diabetic peripheral neuropathy of the lower extremities was found and the Veteran is already service connected for this.  

While a 2002 eletcrodiagnostic study showed cubital tunnel and carpal tunnel syndromes, no medical opinion or other evidence relates either of these disorders to service or to a service connected disability, including diabetes.  While there was also some evidence of sensory neuropathy shown in that study, a sensory exam that was performed in July 2010 was normal and no neuropathy of the upper extremities was diagnosed at that time.  In any event, there is no medical or other evidence linking any sensory neuropathy of the upper extremities that the Veteran may have to his service.  While he was afforded a VA examination with respect to this issue, as noted the examiner diagnosed only peripheral neuropathy of the lower extremities with no findings related to the upper extremities.  Also, there is no evidence that the Veteran's neurological problems onset within a year of his service.  Notably, the Veteran dated the symptoms in his elbows to 2002, and he no longer complained about these symptoms at the VA examination in 2010.  For these reasons, service connection is denied.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to all of the Veteran's claims that were discussed herein because the preponderance of the evidence is against those claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for sleep apnea is denied.

Service connection for DJD of multiple joints (exclusive of the shoulders) is denied.

Service connection for benign prostate hypertrophy is denied.

Service connection for hypertension is denied.

Service connection for a neurological disorder of the upper extremities is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


